Case 1:18-cv-02182-JPH-TAB Document 34 Filed 05/09/19 Page 1 of 3 PageID #: 329



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


 DEBORAH J. CARUSO, the Chapter 7
 TRUSTEE FOR ITT EDUCATIONAL
 SERVICES, INC., ESI SERVICE CORP.
 and DANIEL WEBSTER COLLEGE, INC.


           Plaintiff,
                                                    Case No. 1:18-cv-02182-JPH-TAB



           vs.

 KEVIN MODANY, JOHN E. DEAN, C.
 DAVID BROWN II, JOANNA T. LAU,
 THOMAS I. MORGAN, JOHN VINCENT
 WEBER, JOHN F. COZZI, SAMUEL L.
 ODLE, and JERRY M. COHEN,

                               Defendants.


                        NOTICE OF SERVICE OF INITIAL DISCLOSURES

        John E. Dean, C. David Brown II, Joanna T. Lau, Thomas I. Morgan, John Vincent

 Weber, John F. Cozzi, Samuel L. Odle, and Jerry M. Cohen (collectively, “Defendant

 Directors”), by counsel, hereby give notice that they served Defendants’ Initial Disclosures on

 counsel of record by email on May 9, 2019, in accordance with the Court’s Order from the

 Pretrial Conference held on May 8, 2019.
Case 1:18-cv-02182-JPH-TAB Document 34 Filed 05/09/19 Page 2 of 3 PageID #: 330



                                                Respectfully submitted,


                                                /s/ James P. Moloy
                                                Gregory F. Hahn, Attorney No. 10547-49
                                                V. Samuel Laurin, Attorney No. 11607-53
                                                James P. Moloy, Attorney No. 10301-49
                                                Paul D. Vink, Attorney No. 23783-32
                                                BOSE MCKINNEY & EVANS LLP
                                                111 Monument Circle, Suite 2700
                                                Indianapolis, Indiana 46204
                                                (317) 684-5000
                                                (317) 684-5173 (FAX)
                                                ghahn@boselaw.com
                                                slaurin@boselaw.com
                                                jmoloy@boselaw.com
                                                pvink@boselaw.com



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of May, 2019, a copy of the foregoing was filed

 electronically. Notice of this filing will be sent to the following parties through the Court’s

 Electronic Case Filing System. Parties may access this filing through the Court’s system.

          Richard Allyn                                  Jeffrey A. Hokanson
          rallyn@robinskaplan.com                        jeff.hokanson@icemiller.com
                                                         kathy.peed@icemiller.com
          Thomas Berndt
          tberndt@robinskaplan.com                       Carly Kessler
          jgerboth@robinskaplan.com                      ckessler@robinskaplan.com

          John Cannizzaro                                Ronald James Schutz
          john.cannizzaro@icemiller.com                  rschutz@robinskaplan.com
          deborah.martin@icemiller.com
                                                         U.S. Trustee
          Michael Anthony Collyard                       ustpregion10.in.ecf@usdoj.gov
          mcollyard@robinskaplan.com
          rhoule@robinskaplan.com                        John C. Goodchild, III
                                                         Rachel Jaffe Mauceri
          Elaine Victoria Fenna                          John.goodchild@morganlewis.com
          elaine.fenna@morganlewis.com                   Rachel.mauceri@morganlewis.com




                                                   2
Case 1:18-cv-02182-JPH-TAB Document 34 Filed 05/09/19 Page 3 of 3 PageID #: 331



            John C. Hoard
            johnh@rubin-levin.net
            jkrichbaum@rubin-levin.net
            atty_jch@trustesolutions.com

            ElaineV. Fenna
            Elaine.fenna@morganlewis.com


          I further certify that on the 9th day of May, 2019 a copy of the foregoing was mailed by

 first-class United States mail, postage prepaid, and properly addressed to the following:

           None


                                               /s/ V. Samuel Laurin III

 3636725_1 /27062-3




                                                  3
